Citation Nr: 0704536	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  05-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945 during World War II.  The veteran and his spouse (the 
beneficiary) are deceased.  The appellant is the sister of 
the beneficiary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The beneficiary died in January 2004.

2.  At the time of the beneficiary's death, there were no 
unpaid VA benefits due her under existing decisions, and she 
had no claim pending for additional VA benefits.


CONCLUSION OF LAW

The requirements for accrued benefits have not been met.  38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As the outcome of the case turns on the law and not the 
evidence, the notice and duty to assist provisions are 
inapplicable to the present issue.  Mason v. Principi, 16 
Vet. App. 129 (2002).  Additionally, claims for accrued 
benefits must be based upon evidence in file at the time of 
death.  As will be explained below, there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim.  See 38 U.S.C.A. § 
5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2006).

II.  Analysis

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, shall upon the death of the veteran 
be paid to certain survivors.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).  Upon the death of the 
veteran, benefits shall be paid to the surviving spouse.  38 
C.F.R. § 3.1000(a)(1).  Upon the death of the surviving 
spouse, benefits shall be paid to the veteran's children.  38 
C.F.R. § 3.1000(a)(2).  Upon the death of the child, benefits 
shall be paid to the surviving children.  38 C.F.R. § 
3.1000(a)(3).  In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness and burial.  
38 C.F.R. § 3.1000(a)(4).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2006); Hayes v. Brown, 4 Vet. App. 353 
(1993).

In this case, the appellant contends, in essence, that she is 
due money she paid for the beneficiary's medical and burial 
expenses with the understanding that VA would reimburse her.  
The appellant asserts that for the past several years the 
beneficiary had been filing a claim with VA in January or 
February of each year for medical expenses incurred in the 
previous year and had been getting reimbursed.  The appellant 
further asserts that had the beneficiary lived and filed a 
claim in January or February of 2004 she would have been 
reimbursed as before.

The record shows that the beneficiary died in January 2004, 
and she and the veteran had no children.  As noted earlier, 
the appellant is the beneficiary's sister.

The appellant may be entitled to accrued benefits if there 
were any unpaid VA benefits due the beneficiary under 
existing decisions.  In the several years preceding her 
death, the beneficiary had been eligible for, and granted, 
nonservice-connected pension benefits after deducting her 
paid medical expenses from her income.  Each year the 
beneficiary had submitted her income and medical expenses for 
the previous year, and VA had considered them in computing 
her countable annual income to determine her pension benefit 
amount.  She would receive a lump sum payment, representing 
the amount due for that reporting year, then the award would 
be terminated as her countable annual income from Social 
Security exceeded the maximum annual pension rate.  Most 
recently, the beneficiary had submitted her medical expenses 
for the year 2002.  In October 2003, the RO informed the 
beneficiary of her pension benefit amount, which included a 
monthly rate of $446.00 effective February 1, 2002, and $0.00 
effective January 1, 2003.  Therefore, the beneficiary was 
not receiving periodic monetary benefits at the time of her 
death.

The appellant may also be entitled to accrued benefits if the 
beneficiary had a claim for additional VA benefits pending 
when she died, and favorable resolution of the claim results 
in additional monetary benefits.  Accrued benefits are a 
derivative benefit, and an essential requirement for an 
accrued benefits claim by a survivor is that the beneficiary 
had an outstanding claim for the VA benefit pending when she 
died.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  As 
noted above, however, the RO adjudicated the beneficiary's 
most recent claim for pension benefits when she submitted her 
medical expenses for 2002 in documents received in October 
2003.  No claim to establish entitlement to pension benefits 
for the year 2003 was submitted by the beneficiary prior to 
her death.  Although the appellant has submitted the 
beneficiary's medical expenses for 2003, such evidence was 
received by VA after the beneficiary's death.  Thus, there 
were no claims pending prior to the beneficiary's death.  38 
C.F.R. § 3.1000(d)(4); Hayes, supra.

In sum, at the time of the beneficiary's death, there were no 
unpaid VA benefits due her under existing decisions, and she 
had no claim pending for VA benefits.  

Given the above, there is no legal basis for the grant of 
accrued benefits.  Accordingly, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


